Citation Nr: 0710867	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from January 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The veteran appeared at a hearing before the undersigned in 
March 2005.  The transcript is of record.

In January 2006, the Board remanded the issues of entitlement 
to an increased evaluation for residuals of a right ankle 
fracture and service connection for Post Traumatic Stress 
Disorder (PTSD).  Per the remand instructions, an agency of 
original jurisdiction (AOJ) issued a statement of the case in 
November 2006.  However, the record does not reflect that the 
veteran has perfected an appeal by submitting a substantive 
appeal.  As no substantive appeal has been received, and the 
issue was not certified as being on appeal, the matter is not 
in appellate status.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His infered claim for a total 
rating based on individual unemployability is referred to the 
AOJ for initial adjudication.


FINDING OF FACT

The right ankle disability is currently manifested by pain 
and moderate limitation of motion with no objective findings 
of swelling, weakness, or instability. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the service-connected residuals of a fracture of the 
right ankle are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.71a, Diagnostic Code 5284 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In letters dated in May 2002 and March 2006, AOJs informed 
the veteran of the medical and other evidence needed to 
substantiate his claim for service connection, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letters also 
informed the veteran that he was to provide VA information 
describing additional information or the information itself.  
The March 2006 notice told him to submit relevant evidence in 
his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson.  
        
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied, and as just noted, he received notice 
regarding a disability rating.  He did not receive notice 
about the evidence needed to establish an effective date.  
Since the claim for an increased rating is being denied, no 
effective date is being set.  He is, therefore, not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VCAA notice should be provided prior to the initial decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Some of the notice in this case was provided after 
the initial denial.  The timing deficiency, however, was 
cured by readjudication of the claim after notice was 
provided.  Id.


The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  AOJs have obtained all reasonably 
identified evidence. 

Neither the veteran nor his representative has suggested that 
there are missing records, and the Board is not aware of any 
such records.  

Additionally, the veteran underwent comprehensive VA 
examinations in October 2002, February 2004 and August 2006.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The medical 
as well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In an August 1999 letter, the veteran's former employer 
stated that the veteran was no longer able to work as a 
security officer because of lower back pain.

In February 2004, the veteran underwent a VA examination for 
his right ankle.  The examiner noted that the veteran had 
worked as a security officer until 1999.  He was currently 
unemployed.  

On examination, the veteran had stiffness, occasional 
swelling and easy fatigability because of his right ankle.  
The veteran also had insomnia on a nightly basis because of 
his ankle.  There was no dislocation or sublaxation.  His 
right ankle revealed no edema and no tenderness upon 
palpitation.  His sensation was intact and he was able to 
plantar flex to 40 degrees without pain and dorsiflex to 20 
degrees without pain.  He had a negative anterior drawer 
sign.  The diagnosis was a previous right ankle fracture with 
minimal degenerative joint disease changes.

At his March 2005 hearing, the veteran testified that he 
experience right ankle pain all the time.  The pain was 
usually at level 4 out of 10, but would rise as high as 10.  
He reported that he was experiencing more frequent periods 
during which the ankle became inflamed and he would 
experience difficulty walking.  He also reported that he was 
awakened by ankle pain.  He also contended that findings on 
the February 2004 examination were inaccurate.

In August 2006, the veteran underwent a VA examination by a 
board certified orthopedic surgeon to evaluate his right 
ankle disability.  The veteran again reported constant level 
of 4 out of 10 discomfort in his ankle.  He reported that 
this discomfort kept him from doing any kind of work that 
required him to be on his feet or do any significant walking.  
Flare-ups occurred about 4 or 5 times a year, occasionally as 
infrequent as 2 to 3 times a year.  He reported his flare-ups 
increasing his pain to a 10.  He also stated that the flare-
ups essentially render his ankle painful enough that he could 
not walk on it for a period of approximately 3 days.  During 
flare-ups, he reported that there was also increased 
weakness, pain, lack of endurance and swelling and erythema.

However, on examination, there was no evidence of swelling or 
erythema or tenderness around the ankle area, particularly 
over the lateral malleous which was the fracture area.  The 
veteran had 7 degrees of dorsiflexion above neutral and his 
plantar flexion was 45 degrees.  The veteran had strength of 
5/5 on dorsiflexion and plantar flexion of the ankle with no 
loss of strength.  

The examiner interpreted X-rays of the ankle as normal 
without residual findings of the fracture and certainly no 
findings of traumatic arthropathy in the ankle joint.  The 
diagnosis was arhtralgia of the right ankle as a result of an 
ankle fracture.  The examiner stated that in terms of 
weakness, there was no stiffness present.  While the 
subjective complaints were swelling, heat and redness, there 
was no particular finding of instability or giving way.

Analysis

The veteran's right ankle disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5284, on the 
basis of moderate residuals of a foot injury.  Diagnostic 
Code 5284 also provides for a rating of 20 percent for 
moderately severe residuals of a foot injury, a rating of 30 
percent for severe residuals of a foot injury, and for a 
maximum schedular rating of 40 percent when there is actual 
loss of the use of the foot.  38 C.F.R. § 4.71(a) Diagnostic 
Code 5284.

The most recent VA examination shows that the veteran had 
normal strength of 5/5.  He had a significant loss of 
dorsiflexion but normal plantar flexion and no pain on 
motion.  While he has reported a number of subjective 
complaints, these have not been confirmed on recent 
examinations, nor have they been reported in treatment 
records.  He has also been found to have no particular 
finding of instability or giving way.

The most recent examiner noted the veteran's subjective 
complaints as to functional impairment, but did not find 
additional limitation of motion due to these factors on 
objective examination.  In order to find additional 
limitation of motion due to functional factors, there must be 
objective evidence of those factors.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  Accordingly, functional limitation does not 
provide a basis for an increase rating in this case.

Given the minimal clinical findings minimal or absent 
disability on X-ray examinations, normal plantar flexion, and 
absence of instability or functional factors on examination; 
the evidence is against finding more than a moderate foot 
disability.

The Board has considered evaluating the veteran's right ankle 
disability under alternative diagnostic codes.  Diagnostic 
Code 5283 provides a 20 percent evaluation for moderately 
severe malunion or nonunion of the tarsal bones.  38 C.F.R. 
§ 4.71a.  At worst, X-rays have shown only minimal arthritis 
without reported malunion or nonunion.  Hence that diagnostic 
code does not provide a route to an increased rating.  For 
similar reasons, the veteran would not be entitled to an 
increased rating on the basis of malunion of the os calcis or 
astragalus.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  

Diagnostic Code 5271 provides a 10 percent rating for 
moderate limitation of ankle motion, and a 20 percent rating 
where there is marked limitation of motion.  38 C.F.R. 
§ 4.71a.   Because the veteran has normal pain free plantar 
flexion and significant pain free dorsiflexion, his 
limitation of motion cannot be described as more than 
moderate.  While the veteran has described flare ups, he has 
not reported greater limitation of motion during these 
periods, and there have been no objective findings of flare 
ups.  As previously described other functional factors have 
not been objectively demonstrated, therefore there is not 
additional limitation of motion due to functional factors, 
such as would warrant an increased rating under Diagnostic 
Code 5271.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Inasmuch as the veteran retains significant range of ankle 
motion, an increased rating would not be available on the 
basis of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270, 
5273 (2006).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran is currently unemployed, and thus his right ankle 
disability is not interfering with current employment.  The 
veteran's ankle disability has also not required any recent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, there is no need to 
remand this matter for consideration of an extraschedular 
rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. 
App. at 227.  

The evidence is against a finding that residuals of a right 
ankle fracture approximate the criteria for an evaluation in 
excess of 10 percent, and the claim for higher disability 
rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
4.7, 4.21. 


ORDER

Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


